Citation Nr: 0523281	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased disability rating for seborrhea 
manifested by atopic dermatitis and blepharitis, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The veteran's case was remanded for 
additional development in June 2003.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran has chronic seborrhea, controlled by 
medication.  There is no objective evidence of exudation, 
constant itching, extensive lesions, or disfigurement.  The 
body surface area or exposed area involved is less than 20 
percent and has not required systemic treatment with 
corticosteroids or other immunosuppressive drugs for at least 
6 weeks during a 12-month period.  

2.  The veteran experiences an occasional lesion, but his 
disability is otherwise controlled by a topical medication; 
he experiences no disfigurement of the head, face, or neck.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
seborrhea, manifested by atomic dermatitis and blepharitis, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for seborrhea of 
the face and seborrheic blepharitis of the eyelids by way of 
a rating decision dated in February 1974.  Except for a brief 
period, the veteran's service-connected seborrhea has been 
rated as 10 percent disabling since that time.

The Board notes that the veteran was granted service 
connection for conjunctivitis as secondary to his service-
connected seborrhea, in August 1979.  The issue of an 
increased rating for the veteran's conjunctivitis was before 
the Board in June 2003.  The Board denied the claim.  The 
veteran appealed the denial to United States Court of Appeals 
for Veterans Claims (Court).  The appeal is still pending at 
this time.

The veteran submitted his claim for an increased rating in 
December 1999.  He asked that his disability rating be 
increased because of increased symptoms associated with 
itching of the skin on his face and eyelids, and swelling.  
He said that his disability had increased to the point that 
it interfered with his job.  The veteran added that he was 
receiving treatment on a fee basis.

Private treatment records from R. A. Eiferman, M.D., and L. 
G. Owen, M.D., were associated with the claims file.  Dr. 
Eiferman saw the veteran on one occasion in July 1999.  The 
evaluation pertained to the veteran's eyes.  Dr. Owen 
provided treatment for the veteran's seborrhea from January 
1998 to March 2001.  The veteran was initially seen in 
January 1998.  At the time his condition was diagnosed as 
eczema and described as severe with lichenification of the 
eyelids, face, and some scaliness of the scalp and ears.  
Entries dated in 1998 show a steady improvement of the 
veteran's eczema with treatment.  The veteran was seen on an 
annual basis in July 1999 and again in September 2000.  The 
July 1999 entry noted that the veteran was referred to Dr. 
Eiferman for evaluation of rosacea.  The September 2000 entry 
reported that the veteran was doing reasonably well with his 
rosacea and eczema.  

The veteran was afforded a VA examination in February 2000.  
The examiner noted that the veteran was service connected for 
seborrhea, manifested by atopic dermatitis, blepharitis, and 
conjunctivitis.  The veteran gave a history of seborrhea from 
1972.  He said that it started on his face.  He said it 
started in his eyes in 1979 but was not present on other 
parts of his body.  The veteran said that, if he would go two 
days without his medications, he would experience a rash on 
his face, tearing in his eyes, drainage in the outer ears and 
the upper eyelids would get wet.  He said he experienced 
swelling of his eyelids, and gets welts at the jaw line with 
itching.  The examiner reported that there was no rash on the 
face, flaking dry skin, peeling, ulcerations or exfoliation 
or crusting.  There was one, small, less than 1-centimeter 
(cm) red, raised papule of the left lateral eye and cheek 
region.  There was no flaking or drainage from the ears.  The 
diagnosis was seborrhea.  

The veteran submitted a statement in December 2001 wherein he 
provided a description of his symptoms.  He said that he 
experienced constant burning of his eyelids and exudation.  
He said that he also experienced burning of his eyeballs when 
exudation from his eyelids contacted his eyeballs.  The 
veteran said that he had swelling of his eyelids.  

The veteran's case was remanded by the Board in June 2003 to 
provide for a new VA examination.  The RO was also to 
evaluate the veteran's service-connected seborrhea under new 
rating criteria.

The veteran was afforded a VA dermatology examination in June 
2004.  The veteran's medications were listed by the examiner.  
The examiner opined that the veteran was not being treated 
with corticosteroid medications.  He was noted to use a 
topical medication, Protopic ointment, that the examiner 
described as containing an ingredient that was an 
immunosuppressant ingredient.  The veteran said that if he 
stopped using his medications, he would experience nodules 
like pimples.  His skin would get dry and itch, with scaling 
on his face and neck.  He also would experience itchiness on 
his eyelids.  He used a prescribed hair shampoo twice a week.  
The examiner reported that the skin on the veteran's face and 
neck were completely clear of any evidence of seborrheic 
dermatitis or atopic dermatitis.  The veteran did not have 
any exfoliated dermatitis either.  The examiner further 
stated that the veteran did not have any scarring.  There was 
no evidence of redness or flaking of skin.  The eyelids did 
not have any signs of typical blepharitis.  The examiner said 
that there was no disfigurement secondary to the veteran's 
skin condition.  There was no head, neck, or facial redness 
or skin eruptions.  The examiner noted that the veteran 
declined to be photographed as part of the examination.  The 
final diagnoses were seborrhea dermatitis, controlled with 
medications and ocular rosacea, controlled with medications.  

The veteran submitted a statement in September 2004.  He 
alleged that his June 2004 VA examination should have been 
performed by a dermatologist rather than a nurse 
practitioner.  He also said that the examination was not 
adequate in that not enough time was spent performing the 
examination.  The veteran said that "drainage/itchy rash on 
eyelid" had moved from his left eye to his right eye.  The 
veteran said that some consideration should be given for his 
having had his condition on his face/neck and eyes for many 
years.

Associated with the claims file are VA treatment records for 
the period from January 1998 to March 2005.  With very few 
exceptions, the records pertain to treatment for conditions 
unrelated to the issue on appeal.  The records do show that 
prescriptions used to treat the veteran's seborrhea are 
continually renewed.  However, there are no records to show 
the veteran reporting for treatments of exacerbations.  The 
veteran was noted to have bilateral blepharitis at the time 
of an eye clinic appointment in July 2004.  It is important 
to note that there was no contemporaneous record from the 
September 2004 timeframe to show treatment for the flare-up 
reported by the veteran in his September 2004 statement.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's appeal, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected seborrhea with 
dermatitis and blepharitis.  The veteran was notified of the 
change in criteria.  

The veteran's service-connected seborrhea, manifested by 
atopic dermatitis and blepharitis, has been rated as 10 
percent disabling under Diagnostic Code 7806.  38 C.F.R. 
§ 4.118 (2002).  Under Diagnostic Code 7806, a 10 percent 
rating is warranted where the skin disability is productive 
of exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating requires that 
the disability be manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement.

In reviewing the evidence of record, there is no evidence 
that the veteran's seborrhea is manifested by exudation, 
constant itching, extensive lesions, or marked disfigurement.  
The two VA examinations have not found any evidence of 
exudation, extensive lesions, or marked disfigurement.  The 
veteran has provided subjective complaints of constant 
itching and exudation.  However, the treatment records do not 
show documented complaints of the constant itching and there 
is no objective evidence of exudation. 

The Board acknowledges the veteran's subjective complaints of 
itching and exudation.  The records from Dr. Owen do show 
that the veteran's condition was much more symptomatic in 
1998.  However, treatment from Dr. Owen, as reflected in his 
records, greatly reduced the veteran's symptoms of 
lichenification and scaliness.  As of July 1999 the veteran 
was being seen on a yearly basis.  In addition, the 
significant number of VA treatment records do not reflect 
findings of such symptoms.  The results of the two VA 
examinations, some four years apart, also do not provide any 
objective evidence of constant itching or exudation.  The 
totality of the evidence is such that there is no basis to 
conclude that the veteran's symptomatology satisfies the 
criteria for a 30 percent rating under the prior regulations.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

The amended criteria for Diagnostic Code 7806 provide for a 
30 percent evaluation where there is evidence of 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).

The medical evidence of record does not show that the veteran 
has 20 to 40 percent of his entire body or 20 to 40 percent 
of exposed areas affected; both by examination findings and 
admission from the veteran, the only areas affected are his 
face, to include his eyelids, and ears.  Further, the June 
2004 VA examiner specifically noted, in response to a 
question from the June 2003 remand, that the veteran was not 
on systemic therapy involving corticosteroids or 
immunosuppressive drugs.  The veteran was using a topical 
ointment.  Thus there is no basis to award a 30 percent 
rating under the amended regulations.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

The Board notes that there is no objective evidence of record 
to show that there is any scarring or disfigurement of the 
veteran's head, face, or neck to warrant consideration of a 
disability rating under Diagnostic Code 7800 under either the 
prior or amended regulations.  The record, as noted above, 
shows that the veteran has an occasional lesion, but no 
symptoms that could be characterized as causing disfigurement 
as defined by both old and new Diagnostic Code 7800.

The Board further notes that the veteran objected to the 
qualifications of the examiner who performed the June 2004 VA 
examination.  He also felt that the duration of the 
examination was not adequate.  The examiner was qualified to 
evaluate the veteran's disability.  The examiner took a 
detailed history from the veteran.  The examiner reviewed the 
claims file.  The examiner also provided extensive findings 
which, unfortunately for the veteran, did not show any 
evidence of active seborrhea.  The veteran was to be 
photographed, as per the June 2003 remand, but he declined to 
be photographed.  If he felt that the actual examination was 
inadequate or too short, he could have allowed for the 
photographs to show his symptoms; however, he failed to do 
so.  There is no basis to conclude that the examination was 
inadequate.

The veteran's representative cited to Ardison v. Brown, 6 
Vet. App. 405, 407 (1994) for the proposition that 
disabilities that are subject to active and inactive phases, 
should be examined during the active phase.  The 
representative is correct.  However, the extensive VA medical 
records provide a period of coverage from January 1998 to 
March 2005.  If the veteran experienced an "active" phase 
of his disability that represented a greater level of 
impairment, it was not reflected in those records.  Moreover, 
there is no indication in the claims file that the veteran 
contacted the RO for another examination during a period 
where his symptomatology was greater than that depicted on 
his two VA examinations.  The objective evidence of record 
shows that the veteran's symptoms are well controlled by his 
medications.  

The Board has considered the veteran's claim under both the 
prior and amended regulations pertaining to the rating of 
disabilities involving eczema under Diagnostic Code 7806.  
The evidence of record does not support an increased rating 
under either the prior or amended regulations.  The veteran's 
claim for an increased rating is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for seborrhea manifested by 
atopic dermatitis and blepharitis.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2001).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case. He has provided the necessary information 
to complete his claim for an increased rating.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in April 2001 and informed him of 
the evidence needed to substantiate his claim and the 
elements to satisfy to establish an increased rating.  The 
veteran was informed that the RO would obtain any VA records 
and would obtain any other medical treatment records 
identified by the veteran.  The veteran was advised of what 
he could do to help with his claim.  He was asked to submit 
evidence to support his claim.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The veteran has not identified any additional source of 
information or evidence that could be obtained to support his 
claim.  He was afforded VA examinations in the development of 
his claim.  Private treatment records were obtained.  In 
addition, VA treatment records were also obtained and 
associated with the claims file.  His case was remanded in 
June 2003 to afford the veteran an opportunity for the 
submission of additional evidence.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2004).


ORDER

Entitlement to an increased rating for seborrhea, manifested 
by atopic dermatitis and blepharitis, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


